NOTE:  Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”).  Such portions have been redacted and are marked with a “[***]”
in the place of the redacted language.  The redacted information has been filed
separately with the Commission.

 

Exhibit 10.2

[Sigma-Aldrich Letterhead]

September  25, 2014

Sangamo BioSciences, Inc.

Point Richmond Tech Center

501 Canal Boulevard, Suite A100

Richmond, CA 94804

Re:

Consent to Sublicense

Dear Mr. Ichikawa:

Reference is made to the License Agreement dated July 10, 2007 between Sangamo
BioSciences, Inc. (“Sangamo”) and Sigma-Aldrich Co. (“Sigma”) (as amended, the
“Agreement”).   Capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Agreement.

Concurrent with the execution of this letter by the Parties, Sigma is entering
into a Non-Exclusive License Agreement with [***] (“[***]”) (“[***] License
Agreement”) in the form attached hereto as Exhibit A, that includes a
non-exclusive sublicense of Sigma’s rights under the Agreement to certain of
Sangamo’s intellectual property rights with respect to zinc finger proteins.

Sigma is seeking Sangamo’s consent and agreement to such
sublicense.  Specifically, Sangamo agrees that:

(a) Sangamo hereby consents to the [***] License Agreements and confirms that
the [***] License Agreement complies with the requirements of Section 2.2 of the
Agreement (or to the extent the [***] License Agreement does not so comply,
waives such requirement);

(b) [***] and its Affiliates and their sublicensees may grant further
sublicenses under and pursuant to the terms of the [***] License Agreement
without Sangamo’s prior written approval; and

(c) (i) in the event of termination of the licenses granted to Sigma in the
Agreement during the term of the [***] License Agreement, (ii) where such
termination does not result from any material breach by [***] or its Affiliates,
sublicensees or further sublicensees (whether direct or indirect) of [***]’s
obligations under the [***] License Agreement or of the obligations specified in
Section 2.2 of the [***] License Agreement as required to be included in
sublicenses, and (iii) [***] and its Affiliates are not in material breach of
[***] obligations under the Sangamo-[***] Sublicense Agreement (as defined in
the [***] License Agreement), then Sangamo will grant [***] a direct license
effective as of the effective date of such termination of Sigma’s licenses as a
substitute for [***]’s sublicenses to such licenses under the [***] License
Agreement (which sublicenses are automatically terminated by the termination of
the Agreement), and Sangamo and [***] will promptly enter into a written
agreement documenting such direct license.  Such direct license shall be (i) of
the same scope as the sublicense granted by Sigma to [***] under the [***]
License Agreement and subject to the same reservation of rights as specified in
the [***] License Agreement and (ii) subject to the same terms and conditions as
the [***] License Agreement (including the payment obligations set forth in
Article 3 of the [***] License Agreement), except that [***] shall owe all such
obligations to Sangamo rather than Sigma, and Sangamo shall not have any
obligations to [***] under such direct license other than with respect to
confidentiality and the grant of such direct license.  

Sigma agrees that it will be responsible to Sangamo for all sublicenses granted
by [***] or its Affiliates or their sublicensees or further sublicensees
(whether direct or indirect) as if such sublicenses were granted directly by
Sigma.  Without limiting the foregoing, Sigma shall (1) ensure that each such
sublicense complies with (x) the applicable terms and conditions of the
Agreement as if the sublicensees of [***], its Affiliates and their sublicensees
and further sublicensees (whether direct or indirect) were direct sublicensees
of Sigma (including without limitation, the applicable terms of Section 2.2 (to
the extent not expressly waived by Sangamo in this Consent)) as well as with (y)
the first two sentences of Section 2.5 of the [***] License Agreement and
Exhibit B of [***] License Agreement, in both cases as if the sublicensees of
[***], its Affiliates and their sublicensees and further sublicensees (whether
direct or indirect) were [***], (2) be responsible for its payment obligations
under the Agreement (including without limitation, Section 7.10(b)) that result
from the grant of any such sublicense and (3) indemnify the Sangamo Indemnitees
in accordance with the Agreement as if the sublicensees of [***], its Affiliates
and their sublicensees and further sublicensees (whether direct or indirect)
were direct sublicensees of Sigma.  

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

 

Sangamo and Sigma each agree that [***] and its Affiliates are designated third
party beneficiaries of this consent and agree that as designated third party
beneficiaries [***] and its Affiliates each have the right to take any actions
and steps available to any of them as a third party beneficiary in law and/or in
equity to enforce compliance by Sangamo and Sigma with the obligations set forth
in this consent.

 

 

 

2

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

 

If Sangamo is in agreement with the foregoing, please so indicate by signing
below.

 

Sincerely,

 

SIGMA-ALDRICH CO.

 

 

 

By:

  

/Gilles Cottier/

Name:

 

Gilles Cottier

Title:

 

Executive Vice President

 

Agreed to and acknowledged by:

 

SANGAMO BIOSCIENCES, INC.

 

 

 

By:

  

/David Ichikawa/

Name:

 

David Ichikawa

Title:

 

SVP Business Development

 

 

 

3

--------------------------------------------------------------------------------

 

Exhibit A

[***] License Agreement

4

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION